Citation Nr: 0006465	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-23 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for dysfunction of the 
digital nerve of the left middle finger, currently rated 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from September 1972 
to March 1975.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and the Board rendered a decision on 
the claim in December 1997.  In February 1999, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion For Remand regarding the claim and vacated the 
December 1997 Board decision.  The Board remanded the case in 
September 1999 to permit the RO to consider whether an 
extraschedular evaluation was applicable to the appellant's 
claim, whether his left middle finger disability would be 
more properly rated under a Diagnostic Code other than 
Diagnostic Code 8515, and whether the disability should be 
considered tantamount to amputation of the middle finger with 
metacarpal resection.  


REMAND

The appellant, who is right-handed, argues that his service-
connected dysfunction of the digital nerve of the left middle 
finger, is more severely disabling than currently evaluated.  
He claims that the disability has caused problems keeping a 
job because he is unable to properly use his left hand, and 
that, in particular, he has been forced to quit several 
construction jobs as a result of the disability.  He asserts 
that the constant numbness, pain, and weakness he experiences 
in the finger should be viewed as equivalent to extremely 
unfavorable ankylosis, which would require evaluation of the 
disability as an amputation.  

While the disability at issue involves only dysfunction of 
the digital nerve of the left middle finger, the disorder has 
been rated analogous to Diagnostic Code 8515, which involves 
paralysis of the median nerve.  Following the withdrawal of 
some blood drawn from his left arm in December 1987, the 
appellant complained one month later of problems involving 
the left hand; the impression was a questionable needle 
puncture of the brachial nerve.  He presented a complaint 
involving the left middle finger at an October 1988 VA 
examination, and a nerve conduction study performed in 
December 1988 revealed dysfunction of the digital nerve of 
the left middle finger.  No obvious entrapment neuropathy of 
the left upper extremity was noted at a December 1993 VA 
medical examination, and the examiner opined that it appeared 
obvious that the appellant had severe cervical spine disease 
causing radiculopathy to the left arm.  A January 1994 MRI 
revealed degenerative discs at C3-4, C4-5, C5-6, and C6-7, 
with varying degrees of spinal stenosis and foraminal 
encroachment.  Electrodiagnostic study of the left median and 
ulnar nerves in January 1994 revealed normal terminal and F 
wave latencies, normal motor nerve conduction velocities, and 
normal sensory nerve conduction velocities.  An April 1998 
electrodiagnostic study revealed normal terminal and F-wave 
latencies, motor nerve conduction velocities, and sensory 
nerve conduction velocities of the left median and ulnar 
nerves, and normal needle EMG of all muscles tested of the 
left upper extremity.  The examiner reported that there was 
no electrophysiological evidence of left carpal tunnel 
syndrome, left ulnar neuropathy, or diffuse sensori-motor 
peripheral neuropathy of the left upper extremity.  A May 
1998 VA neurological examination diagnosed cervical spine 
stenosis with cervical radiculopathy in the left upper 
extremity.  An MRI of the cervical spine revealed cervical 
spondylosis from C3-4 through C6-7, spinal canal stenosis 
from C3 through C6 secondary to cervical spondylosis, and 
disc herniation on the right at C4-5.  VA examinations of the 
peripheral nerves and the left hand were performed in 
December 1998, and the examiner indicated that he had 
reviewed the April 1998 EMG-NCV study and the December 1998 
MRI of the cervical spine.  He opined that there was no 
evidence of any sensory motor peripheral neuropathy or 
entrapment syndrome, which includes the median and ulnar 
nerves, and he noted in his examination report on the left 
hand that the musculature with the fingers and the thumb were 
all intact, with good ranges of motion involving the various 
joints of the fingers.  That examination was outstanding and 
complete in every respect medically; however, legally there 
is a problem in that the examiner indicated that he did not 
have an opportunity to review the complete claims folder.  
That deficiency should be remedied, and to that end the Board 
finds that the claim must be remanded for the following:  

1.  The physician who conducted the December 
1998 examination should be asked to review the 
medical evidence in the veteran's claims 
folder, including his examination reports.  He 
should then offer his opinion as to the degree 
of disability (if any) attributable to the 
service connected residuals of the December 
1987 needle puncture.  If any additional exams 
or testing is necessary for him to complete 
this request, they should be scheduled.  He 
should also give his opinion as to whether the 
criteria set forth in Diagnostic Code 8515 are 
in any way applicable in evaluating the degree 
of disability in the left middle finger.  He 
also should (and we beg his indulgence in this 
regard) indicate whether the reported needle 
stick injury is productive of disability 
analogous to extremely unfavorable ankylosis in 
the left middle finger or produces any 
clinically ascertainable employment handicap.  
The examiner should provide complete rationale 
for all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO and 
the Medical Center for its assistance in developing the 
requested evidence and trusts that this development will be 
attended to in an expeditious manner as mandated by the 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion is intimated by 
this REMAND as to the merits of the appellant's claim, and he 
need not undertake any additional action until he receives 
further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


